Title: To George Washington from John Parke Custis, 8 August 1777
From: Custis, John Parke
To: Washington, George



Hond Sir,
Williamsburg [Va.] August 8th 1777

I do with the most unfeigned Pleasure congratulate You on Your Success in the Jerseys, over our Enemy. We are now anxious to know where these disturbers of our Peace will next bend their Course; but rest satisfied, that, at Your Approach, the Plunderers will quite any Part of the Country they may have seized upon, with the sam⟨e⟩ Disgrace they left the Jerseys.
You will no doubt be surprized to hear of the Acquital of Davis and his Accomplices, It has indeed astonish’d every One here, except the Judges, & the Lawyers who defended the Criminals, I was present at the Trial, and was clearly satisfied from the Evidence that Davis was guilty, the Jury brought in the Verdict to that Purpose; But Mr attorney having omitted to mention who the Enemys of America were, altho he accused Davis of [a]ddhearring to the Enemys of America, the Lawyers took hold of the Quibble, and perswaded the Judges to overset the Verdict. It is now determined that releaseing Prisoners of War, from their Place of confinement, is not Treason against the State, this Judgement in my Opinion does not reflect much honour, on the Talents of our Judges, and indeed it is much to be lamented, that our Assembly might have made a much better appointment, and did not do It. Their Decision I am afraid will be productive of much Injury, for no Tory or Prisoner of War can be kept in this State, as those who set Them at Liberty, are subject to no Penalty, Davis was not admitted as an Evidence, on account of his having been a Convict, and not having served his seven Years, for the Lawyers made this Quibble, that no Man can be an Evidence, unless he served the whole Time of his Conviction, Your kindness to Davis in giving Him two Years of his Time, had well nigh cost Him his Life in this Instance, and prevented him from bearing Testimony against two as great Villains as Himself.

I have the Pleasure to acquaint You that the Test is generally taken through the Country, few or none hesitateing to take It. I wish our Assembly had laid a Tax at the same Time they made the Test. I am convinced there would have been as little objection to the One as the other, but unfortunately for Us our Rulers like other Men cannot divest Themselves, of their Attachment to their private Gain, many of them being guilty of the Crime, they ought to punish in others, their whole Aim being to get immense Fortunes, which some have succeeded in. When at Philadela I thought nothing could exceed the Price of Goods at that Place, but I am soary that I have found good reason to change my Opinion, our Country is crouded with Harpies from Maryland, & Pensylvania, who buy up every Article, and retail them out again at the most intolerable Price, distressing the Poor at a cruel degree. Our Assembly provided No thing against this Evil, which We must submit to without any Hopes of redress, until October, unless the People fall upon Means to redress Themselves, which I fear, they will, from the great Want of Salt which these Devils have engross’d.
I am Happy to inform You that Your People at Devenport’s are recovered from their Sickness, They have had a dreadful Fever among Them—which has at last subsided, You have a Prospect of a very Plentiful Crop this Year, which is the Same through the Country, I have heard some Old Gentlemen say, that do not remember such Prospects of a Crop, these twenty Years past. there has been more rain Since Havest, then I ever remember to have seen fall at this Season of the Year, We shall have plenty if not Peace this Year, but I hope to enjoy both before this Time twelvemonths.
I shall always acknowledge with Pleasure, the many Favours & Kindnesses I have received at your Hands, and shall always gladly do every thing to make You some return; I must now beg of You Sir to accept as an Instance of Gratitude in Me, a Horse Colt, which was got by Delany’s Horse, out of a very fine High bred Mare, given Me by Mr Calvert I wish the Colt was older, as he would be more acceptable, he was foalded only in June, He is a dark Bay, with a Blaze in his Face, and as I am inform’d is a very Fine made Colt, and large—I must beg of You not to be scrupolous about accepting the Colt, as by doing It, You will much oblidge Me.
Nelly joins Me in wishing You Health and Victory over the Enemy and am Hon’d Sir yr most Affecte

J. P. Custis

